      Case 8-20-70768-las              Doc 13-1     Filed 04/23/20     Entered 04/23/20 14:43:52




Rosen & Kantrow, PLLC
Attorneys for Allan B. Mendelsohn, Trustee
38 New Street
Huntington, New York 11743
631 423 8527
Fred S. Kantrow
UNITED STATES BANKRUPTCY COURT                                       RETURN DATE: 5/19/20
EASTERN DISTRICT OF NEW YORK                                         TIME: 10:00 a.m.
---------------------------------------------------------X
In re:
                                                                     Chapter 7
         DIA M. CATANIA,                                             Case No. 20-70768-las

                                    Debtor.
---------------------------------------------------------X
                      TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF
                             EXEMPTION IN CONSTRUCTIVE TRUST

TO:      HON. LOUIS A. SCARCELLA
         UNITED STATES BANKRUPTCY JUDGE

         Allan B. Mendelsohn, trustee (the “Trustee”), by and through his attorneys, Rosen &

Kantrow, PLLC, respectfully submits this as and for his objection (the “Objection”) to the claim

of an exemption pursuant to section 522(d)(5) of title 11 of the United States Code (the

“Bankruptcy Code”) in a “Constructive Trust” and states as follows:

         1. Dia M. Catania, debtor (the “Debtor”) filed a voluntary petition for relief pursuant to

              chapter 7 of the Bankruptcy Code on February 4, 2020 (the “Petition Date”).

         2. Allan B. Mendelsohn was appointed interim Trustee and thereafter did duly qualify as

              the permanent case Trustee.

         3. On Schedule A/B of the Debtor’s Petition and Schedules, the Debtor asserted that she

              owned an asset which she described as “Constructive Trust – Transfer of 214 Whittier

              Drive, Mastic Beach, New York on 1/31/2019 without consideration as “Gift of

              Equity” (the “Asset”). Further, the Debtor asserted an exemption in this Asset pursuant

              to section 522(d)(5) of the Bankruptcy Code in the amount of $13,900.
Case 8-20-70768-las      Doc 13-1     Filed 04/23/20      Entered 04/23/20 14:43:52




 4. Pursuant to section 522 of the Bankruptcy Code, the Debtor’s claim of exemption

    applies to exempt the property, until and unless a party in interest objects to such claim

    of exemption. Thus, the Trustee’s timely objection to the claim of exemption shifts the

    burden to demonstrate the existence of a properly asserted claim of exemption back to

    the Debtor.

 5. To determine whether the Debtor has asserted a proper claim of exemption, the Court

    must examine the nature of the exempted asset. According to the Debtor’s sworn

    schedules, she admits that on or about January 31, 2019, she transferred her interest in

    the real property commonly known as 214 Whittier Drive, Mastic Beach, New York

    (the “Real Property”) for less than fair consideration. In fact, that is precisely what she

    did. A review of the closing documents issued in connection with the Debtor’s transfer

    of her interest in the Real Property reveals that she sold her fee simple ownership

    interest in the Real Property to Frank Brusack, Jr. for the purchase price of $147,000.

    Moreover, the Closing Statement indicated that the Debtor gifted equity to Brusack in

    the amount of $51,809.83.        The Debtor claimed the transfer in the amount of

    $51,309.00 in her petition and schedules.

 6. The Trustee intends to commence an action against Brusack to recover the alleged

    fraudulent conveyance. However, what would be ridiculous, would be to allow the

    Debtor, the party that conveyed away her interest for less than fair consideration, to

    somehow have a claim of an exemption in that which she fraudulently conveyed away.

    Despite the Debtor’s foolish argument that she “disclosed” the transfer, and thus that

    somehow changes the fact that it was nonetheless a fraudulent conveyance, she has a
Case 8-20-70768-las      Doc 13-1     Filed 04/23/20      Entered 04/23/20 14:43:52




    “right” to assert an exemption as she has a right to exempt property of the estate,

    equitable or otherwise. She further asserts that exemptions are liberally construed.

 7. Assuming arguendo that the Debtor may exempt property in which she holds an

    equitable interest, and further assuming that exemptions are liberally construed, case

    law makes it abundantly clear that the Debtor cannot exempt property which was

    fraudulently conveyed.

 8. As a starting point, the Court must determine if the Debtor has the right to assert a

    “constructive trust” interest in property which she fraudulently conveyed away. The

    answer is absolutely not. While the Debtor held title to the Real Property prior to the

    conveyance in which she engaged, she did not transfer the Real Property and hold any

    remaining interest in after she conveyed it away. Under New York law, it would appear

    the Debtor argues, that this Court should, as an equitable remedy in her favor, impose

    a constructive trust. The determination of the estate’s interest in property is left to the

    law of the state. Butner v. United States, 440 U.S. 48, 54 (1979). In the absence of any

    controlling federal law, the legal interests of property are creatures of state law. The

    question under federal bankruptcy law is whether the Debtor held, under applicable

    state law, a viable interest of her own as of the Petition Date in property. See, e.g.,

    Davis v. Cox, 356 F.3d 76, 89 (1st Cir. 2004).

 9. Under New York law, a court will declare a party a constructive trustee of property for

    benefit of another if he acquired the property through fraud, mistake, breach of duty,

    or in other circumstances that he would unjustly enriched. See, e.g., Crown Realty Co.

    v. Crown Heights Jewish Community Council, 175 A.D.2d 151, 572 N.Y.S.2d 38 (2d

    Dep’t 1991). Normally, cases on constructive trusts are generally two party disputes.
Case 8-20-70768-las      Doc 13-1      Filed 04/23/20      Entered 04/23/20 14:43:52




    However, this dispute arises in the bankruptcy context and therefore involves another

    party and consideration of federal bankruptcy law. The other party is the Trustee,

    representing the bankruptcy estate and its creditors. The competing considerations are

    the dictates of the Bankruptcy Code regarding the manner in which property is to be

    distributed. These establish certain rules of priority, as set forth for chapter 7 in section

    726 of the Bankruptcy Code and further embody the principle that creditors of equal

    priority should share in assets available to creditors of that priority on a pro rata basis.

    The imposition of the Debtor’s claim of a constructive trust would effectively give

    preference to the Debtor over other creditors by giving her rights that she fraudulently

    conveyed away.

 10. The Debtor’s assertion would somehow provide that the Bankruptcy Code would

    preempt the determination under state law of whether the property in question should

    be impressed with a constructive trust.           Moreover, in making the state law

    determination of whether a particular asset should be impressed with a constructive

    trust, it is germane for the equitable decision to include consideration of the Trustee

    and creditors as parties in interest. As a constructive trust is an equitable remedy, equity

    cannot be blind to the actions of the Debtor – the very person who conveyed away an

    asset for less than fair consideration. In view of these consideration, and on these facts,

    no constructive trust is appropriate here. There are simply no facts present in the instant

    case that support the imposition of a constructive trust in favor of the person who

    engaged in the fraudulent conveyance.

 11. Lastly, it is well settled that a claim of exemption in property because section 541

    includes the Debtor’s equitable interests, is not a valid conclusion. The Debtor’s
Case 8-20-70768-las     Doc 13-1     Filed 04/23/20      Entered 04/23/20 14:43:52




    argument that she has an equitable interest by virtue of the imposition of a constructive

    trust in the funds she conveyed away, which the Trustee has already refuted, fails. As

    the Court in In re Trotta, 12 B.R. 843 (Bankr. D. Conn. 1981) held, “[T]hey say that

    where a legal interest is understood to be held by one for the benefit of another, a

    constructive trust may be found. Having thus asserted that Thomas has a substantial

    equitable interest in the property, the Trottas note that 11 U.S.C. § 541(a)(1)

    specifically includes such equitable interests within the definition of property of the

    estate and that accordingly, the Debtor is entitled to consider it property for the

    purposes of claiming an exemption under 11 U.S.C. Section 522(d)(5). This conclusion

    to their syllogism is not valid. Although equitable interests of the debtor at the

    commencement of the case are property of the estate, it does not follow that such

    interests are automatically subject to claims of exemption. Clearly, nothing in section

    541 abrogates basic rules of property…”

               SANCTIONS FOR IMPROPER CLAIM OF EXEMPTION

 12. The wrongful assertion of a claim of exemption is a serious matter. It exhausts the

    resources of this Court and forces the Trustee to act as a policeman. The so-called

    practice of “exemption of declaration” is not a new phenomenon and certainly one that

    should not be countenanced. The Court in In re Bennett, 36 B.R. 893 (Bankr. W.D.

    Ky. 1984) undertook a detailed analysis of such practice. The Court stated, “[W]hat

    we have chosen to call “exemption by declaration” is unacceptable for broader policy

    reasons. The obvious result of such a rule would be to encourage a debtor’s claim that

    all of his property is exempt, leaving it to the bankruptcy trustee and creditors to

    successfully challenge the claim. We would revert to the law of the streets, with bare
Case 8-20-70768-las     Doc 13-1     Filed 04/23/20    Entered 04/23/20 14:43:52




    possession constituting not nine, but ten, parts of the law; orderly administration of

    estates would be replaced by uncertainty and constant litigation if not outright

    anarchy.”

 13. Moreover, the Third Circuit found in Taylor v. Freeland & Kronz, 938 F.2d 420 (3d

    Cir. 1991) in the absence of an objection filed [timely] property claimed as exempt by

    the debtor is exempt. However, the Taylor Court emphasized that Rule 9011 of the

    Federal Rules of Bankruptcy Procedure forbids bad faith exemption claims and

    authorizes sanctions for violations of this prohibition. Id. at 426. The United States

    Supreme Court affirmed the Taylor decision. The Supreme Court addressed the

    concern that debtors would be encouraged to claim as exempt property that would

    otherwise not be exempt in the hope that no objection would be filed by stating that

    “debtors and their attorneys face penalties for engaging in improper conduct in

    bankruptcy proceedings.” 503 U.S. 638 (1992). The Supreme Court referred to section

    727(a)(4)(B), Rule 9011, Rule 1008 and 18 U.S.C. §152 as “provisions [that] may limit

    bad-faith claims of exemptions by debtors. Id. This language has been interpreted to

    mean that “courts are to impose Rule 9011 sanctions to deter improper exemptions by

    declaration.” In re Evans, 242 B.R. 407, 413 (Bankr. S.D. Oh. 1999).

 14. The Court in In re Smith, 143 B.R. 912 (Bankr. D. Neb. 1992) held that “the assertion

    of exemptions without statutory basis is a serious matter. . . If an attorney or party

    violates Rule 9011 by claiming exemptions which are not supported by the facts or by

    law, the bankruptcy court should impose sanctions.” The Court went on to state, “it is

    obvious that counsel may not participate in any fashion to assert exemptions in the

    United States Bankruptcy Court to which their client is not entitled. Debtor’s counsel,
     Case 8-20-70768-las       Doc 13-1    Filed 04/23/20     Entered 04/23/20 14:43:52




           as an officer of the court providing professional services in connection with a case,

           must discharge duties in accordance with high professional standards.” 143 B.R. at

           914. Bankruptcy “gamesmanship” cannot be tolerated.

       15. In the end, the Debtor and the Debtor’s counsel have an obligation. That obligation is

           to meet ethical and legal obligations and not force the Trustee to engage in a game of

           “gotcha” and be forced to object to an exemption that simply has no basis in law or

           fact. At the very least, Debtor and Debtor’s counsel should be admonished, and

           Debtor’s counsel warned that such behavior shall not be tolerated on a going forward

           basis.

       WHERREFORE, Trustee respectfully requests that this Honorable Court enter an Order

striking the claim of exemption together with such other and further relief this Court deems just

and proper under the facts and circumstances herein.


Dated: Huntington, New York
       April 23, 2020

                                            Rosen & Kantrow, PLLC
                                            Attorneys for Allan B. Mendelsohn, Trustee

                                     BY:    S/Fred S. Kantrow
                                            Fred S. Kantrow
                                            38 New Street
                                            Huntington, New York 11743
                                            631 423 8527
                                            fkantrow@rkdlawfirm.com
